 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     RONALD VERNON YOUNT,
 8
                                Plaintiff,                   CASE NO. C18-1113 BAT
 9
            v.                                               ORDER GRANTING MOTION FOR
10                                                           EAJA FEES AND COSTS
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          The Court GRANTS plaintiff’s MOTION for EAJA fees and costs, Dkt. 16, and

14   ORDERS:

15          Plaintiff is awarded EAJA fees of $4,001 and costs of $400. Subject to any offset

16   allowed under the Treasury Offset Program, as discussed in Astrue v. Ratliff, 130 S. Ct. 2521,

17   560 U.S. __ (2010), payment of this award shall be made via check or electronic payment sent to

18   Attorney Christopher Lyons, address: P.O. Box 1645, Coupeville, WA 98239. After the Court

19   issues the order for EAJA fees, the Commissioner will consider the matter of Plaintiff's

20   assignment of EAJA fees to Plaintiff's attorney. Pursuant to Astrue v. Ratliff, the ability to honor

21   the assignment will depend on whether the EAJA fees are subject to any offset allowed under the

22   Treasury Offset Program. If the EAJA fees are not subject to any offset, the EAJA attorney's fees

23   will be paid directly to the order of plaintiff's attorney, Christopher Lyons.




     ORDER GRANTING MOTION FOR EAJA FEES AND COSTS - 1
 1        DATED this 18th day of April, 2019.

 2

 3

 4                                              A
                                                BRIAN A. TSUCHIDA
 5                                              Chief United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING MOTION FOR EAJA FEES AND COSTS - 2
